Exhibit 10.71

SKYTERRA COMMUNICATIONS, INC.

2006 EQUITY AND INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the 11th day of
January, 2007, is entered into by and between SkyTerra Communications, Inc., a
Delaware corporation (the “Company”), and Robert Lewis (the “Grantee” and,
together with the Company, the “Parties”).

RECITALS

The Board has determined to grant to the Grantee restricted shares of Common
Stock pursuant to the Company’s 2006 Equity and Incentive Plan (the “Plan”) on
the terms and conditions set forth herein, and hereby grants such restricted
shares on the date that a Registration Statement on Form S-8 filed with the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended, covering the shares of Common Stock issuable pursuant to the Plan
(the “Plan Shares”) becomes effective (the “Date of Grant”).

Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.

NOW, THEREFORE, the Parties hereto agree as follows:

1. Grant of Restricted Stock. The Grantee is entitled to 75,000 shares of Common
Stock pursuant to the terms and conditions of this Agreement (the “Restricted
Stock”, which shall consist of the Time Vesting Shares and the Performance
Vesting Shares, as defined in Section 2 below) granted effective as of the Date
of Grant, subject to the restrictions set forth below and the terms of this
Agreement. The Grantee shall not be required to pay any cash consideration in
exchange for the Restricted Shares.

2. Restrictions and Restricted Period.

(a) Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture as described in Section 4 below until the
lapse of the Restrictions (as defined below).

(b) Restrictions.

(i) Time Vesting Restrictions. Subject to Section 4 below, the restrictions set
forth herein shall lapse and the shares of Restricted Stock shall become vested
and transferable (provided, that such transfer is otherwise in

 

1



--------------------------------------------------------------------------------

accordance with federal and state securities laws, and subject to Section 4(b))
as to: 33.34% of the shares of Restricted Stock (25,000 shares) (the “Time
Vesting Shares”) on December 18, 2009 (the “Time Vesting Restriction”).

(ii) Performance Vesting Restrictions. Subject to Section 4 below, the
restrictions set forth herein shall lapse and the shares of Restricted Stock
shall become vested and transferable (provided, that such transfer is otherwise
in accordance with federal and state securities laws, and subject to
Section 4(b)) as to (x) 33.33% of the shares of Restricted Stock (25,000 shares)
on the first day following the twentieth consecutive trading day on which the
last sale price or, if unavailable, the average of the closing bid and asked
prices per share of the Stock exceeds $20 per share (together with the shares in
Section 2(b)(ii)(y), the “Performance Vesting Shares”); and (y) as to an
additional 33.33% of the shares of Restricted Stock (25,000 shares) on the first
day following the twentieth consecutive trading day on which the last sale price
or, if unavailable, the average of the closing bid and asked prices per share of
the Stock exceeds $25 per share (the “Performance Vesting Restrictions, together
with the Time Vesting Restrictions, the “Restrictions”), provided however, that
to the extent either of the Performance Vesting Restrictions have not lapsed by
June 18, 2010 (the “Expiration Period”), such Performance Vesting Shares shall
be forfeited to the Company without payment or any consideration by the Company,
and neither the Grantee nor any of his successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
Performance Vesting Shares.

3. Rights of a Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Grantee, the Grantee
shall have all the rights of a stockholder of the Company with respect to the
Restricted Stock, including, but not limited to, the right to receive dividends
and the right to vote such shares. If there is any stock dividend, stock split
or other change in character or amount of the Restricted Stock, then in such
event, any and all new, substituted or additional securities to which Grantee is
entitled by reason of the Restricted Stock shall be immediately subject to the
Restrictions set forth in Sections 2 and 4 with the same force and effect as the
Restricted Stock subject to such Restrictions immediately before such event.

4. Cessation of Employment.

(a) Forfeiture. If the Grantee’s employment with the Company is terminated by
the Company for Cause (as defined below) or if Grantee voluntarily terminates
his employment with the Company other than for Good Reason (as defined below),
then the Restricted Stock, to the extent the Restrictions have not lapsed, shall
be forfeited to the Company without payment of any consideration by the Company,
and neither the Grantee nor any of his successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
shares of Restricted Stock.

 

2



--------------------------------------------------------------------------------

(b) Accelerated Vesting. If the Grantee’s employment is terminated by the
Company for reasons other than Cause (as such term is defined in Section 4(c)
below)or as a result of death or Disability, or if Grantee voluntarily
terminates his employment with the Company for Good Reason (as defined below):

(i) the Time Vesting Shares shall immediately vest in full, and the Company
shall deliver the Time Vesting Shares promptly after such termination of
employment; and

(ii) the Performance Vesting Shares shall remain outstanding and subject to
continued vesting for the lesser of (x) twelve months from the date of such
termination or (y) Expiration Period (as defined in Section 2(b)(ii) above) and
the Company shall deliver the Performance Vesting Shares to the extent such
shares vest during such period.

(c) Definitions. For purposes of this Restricted Stock Agreement:

(i) Cause shall have the definition set forth in Section 3(e) of the Plan.

(ii) Good Reason shall mean the occurrence (without the Grantee’s express
written consent) of any of the following events: (i) a ten or more percent
reduction in the Grantee’s annual base salary to Grantee as in effect
immediately prior the date of this Agreement, excluding any pro-rata reduction
in annual base salary of Grantee as a result of a corresponding reduction in
hours required for Grantee to work because of a change in Grantee’s status from
being a full-time employee to being a part-time employee of the Company;
(ii) being stripped of the title of Senior Vice President or General Counsel at
the Company ; or (iii) the relocation of the Grantee’s principal place of
employment to a location more than fifty (50) miles from the Grantee ‘s
principal place of employment immediately prior to the date hereof or the
Company’s requiring the Grantee to be based anywhere other than such principal
place of employment (or permitted relocation thereof) except for required travel
on the Company’s business to an extent substantially consistent with the
Grantee’s business travel obligations prior to the date hereof.

5. Change of Control. Upon a Change of Control, as defined in Section 3(f) of
the Plan, to the extent the Company’s Common Stock continues to be traded on an
exchange or in an over-the-counter market: (i) Restricted Stock shall remain
outstanding and subject to the vesting restrictions contained in this Agreement.
To the extent the Company’s Common Stock will cease to be trade on an exchange
or in an over-the-counter market immediately following a pending Change of
Control, the

 

3



--------------------------------------------------------------------------------

Committee shall, immediately prior to the Change of Control, make such equitable
adjustment as it deems necessary or appropriate in accordance with the terms of
the Plan.

6. Certificates. Restricted Stock granted herein may be evidenced in such manner
as the Committee shall determine. If certificates representing Restricted Stock
are registered in the name of the Grantee, then the Company may retain physical
possession of the certificate until the relevant restrictions have lapsed.

7. Legends. The Company may require, as a condition of the issuance and delivery
of certificates evidencing Restricted Stock pursuant to the terms hereof, that
the certificates bear the legend as set forth immediately below, in addition to
any other legends required under federal and state securities laws or as
otherwise determined by the Committee. All certificates representing any of the
shares of Restricted Stock subject to the provisions of this Agreement shall
have endorsed thereon the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

8. Taxes. The Grantee shall pay to the Company promptly upon request, at the
time the Grantee recognizes taxable income in respect to the shares of
Restricted Stock, an amount equal to the federal, state and/or local taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the shares of Restricted Stock. In lieu of collecting payment from
the Grantee, the Company may, in its sole discretion, distribute vested shares
of Common Stock net of the number of whole shares of Common Stock the fair
market value of which is equal to the minimum amount of federal, state and local
taxes required to be withheld under applicable tax laws. The Grantee understands
that he (and not the Company) shall be responsible for any tax liability that
may arise as a result of the transactions contemplated by this Agreement.

9. Authorization to File Registration Statement on Form S-8. The Company hereby
represents that it has authorized management of the Company to prepare and file
with the SEC, a registration statement on Form S-8 covering the Plan Shares,
including the Restricted Stock, and that the Company shall not withdraw such
authorization.

10. Miscellaneous.

 

4



--------------------------------------------------------------------------------

(a) Restrictions on Transfer. Shares of Restricted Stock may not be transferred
or otherwise disposed of by the Grantee, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Committee, or by will or the laws of descent and distribution.

(b) Compliance with Law and Regulations. The award and any obligation of the
Company hereunder shall be subject to all applicable federal, state and local
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Any purported transfer or sale of the
shares of Common Stock shall be subject to restrictions on transfer imposed by
any applicable state and Federal securities laws. Any transferee shall hold such
shares of Common Stock subject to all the provisions hereof and shall
acknowledge the same by signing a copy of this Agreement.

(c) Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the shares of Restricted Stock by any holder thereof in violation of the
provisions of this Restricted Stock Agreement shall be valid, and the Company
will not transfer any of said shares of Restricted Stock on its books or
otherwise nor will any of said shares of Restricted Stock be entitled to vote,
nor will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

(d) Incorporation of Plan. This Agreement is made under the provisions of the
Plan (which is incorporated herein by reference) and shall be interpreted in a
manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Restricted Stock Agreement shall be
deemed to be modified accordingly.

(e) Notices. Any notices required or permitted hereunder shall be addressed to
the Company, at its principal offices, or to the Grantee at the address then on
record with the Company, as the case may be, and deposited, postage prepaid, in
the United States mail. Either party may, by notice to the other given in the
manner aforesaid, change his or its address for future notices.

(f) Successor. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Grantee and his or her personal
representatives and beneficiaries.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and

 

5



--------------------------------------------------------------------------------

to make any and all determinations under them, and its decision shall be binding
and conclusive upon the Grantee and his legal representative in respect of any
questions arising under the Plan or this Agreement.

(h) Amendment. This Agreement may be amended or modified by the Company at any
time; provided that notice is provided to the Grantee in accordance with
Section 8(e); and provided further that no amendment or modification that is
adverse to the rights of the Grantee as provided by this Agreement shall be
effective unless set forth in a writing signed by the Parties.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

SKYTERRA COMMUNICATIONS, INC. By:  

/s/ Scott G. Macleod

Name:   Scott G. Macleod Title:   EVP and Chief Financial Officer

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

--------------------------------------------------------------------------------

Robert Lewis

--------------------------------------------------------------------------------

 

Address